DETAILED ACTION
Responsive to the communication dated 12/08/2021.
Claims 1, 7, 12, 13 are amended.
Claims 11 is cancelled.
Claims 1 – 10, 12 - 21 are presented for examination

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 101
1. The Applicant has amended the claims to recited that the object is 3D printed according to the selected parameters which is found to be a practical application. Therefor the rejections of claims 1, 7, 12 and all dependent claims under 35 USC 101 are withdrawn.

Claim Rejections - 35 USC § 103/102
2. The Applicant has amended the independent claims in order to incorporate allowable subject matter. Therefore the rejection of the claims are withdrawn. 

End Response to Arguments

Allowable subject Matter
Claims 1-10, 12-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teaches the limitations of the claims as outlined in the previous Office action; none of these references taken either alone or in combination with the prior art of record disclose (claim 1) “… detect a conflict of the first property conditions and a second property condition for the voxel, wherein the conflict indicates an inability of a single material to satisfy both the first property condition and the second property condition…” nor (claim 7) “…wherein the conflict indicates inability of a single material to satisfy both the first property condition and the second property condition…” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest Prior Art

Kaufman_1992 (5,101,475) teaches voxel-based imaging and conflict free retrieval of voxel rays; however, this is not the same as resolving conflicting voxel parameters in a zone.

Gattiker_2018 (2018/0154176) filed 12/6/2016 at paragraph 46 teaches voxels may have multiple minimum-maximum constraints and there may exist a set of generated minimum-maximum 

Morovic_2019 (10,479,121) PCT pub date 8/4/2016 teaches multiple conflicting properties of voxels and properties of the voxel represented by a metamer set of possible combinations where the properties can be color, rigity, flexibility, conductivity, magnetism, opacity, porosity, etc. This appears to be very relevant to the instant application; however, the assignee of this patent is Hewlett-Packard Development Company in Houston Texas therefore the patents appear to be owned by the same company and publication is not more than one year before the instant application priority date. 



Conclusion                                                                                                                                                                                                                                                                                                            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127